Citation Nr: 1039404	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  10-34 080	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the 
need for regular aid and attendance of another person.


REPRESENTATION

Veteran  represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel






INTRODUCTION

The Veteran had active duty service from June 1942 to November 
1945, including combat service in the European Theater of 
Operations.  He was also awarded the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2009 rating decision of the St. Paul, 
Minnesota Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the Veteran's claim for SMC based upon 
the need for regular aid and attendance, among other claims.

A May 2010 Decision Review Officer (DRO) decision granted SMC 
based on the Veteran being housebound, effective May 5, 2009.

Jurisdiction over this matter was transferred to the Buffalo, New 
York RO in June 2009.

The Veteran withdrew his request for a hearing in August 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current combined disability rating is 80 
percent, and he is service connected for: a left knee 
replacement, currently rated as 60 percent disabling; generalized 
anxiety disorder, currently rated as 40 percent disabling and 
traumatic arthritis of the right ankle, currently rated as 20 
percent disabling.  A total rating based upon individual 
unemployability (TDIU) has also been granted.

2.  The Veteran's service-connected disabilities do not render 
him unable to dress or undress himself, unable to keep himself 
ordinarily clean and present, require the frequent need of 
adjustment of any special prosthetic or orthopedic appliances, 
unable to feed himself, unable to attend to the wants of nature 
or unable to protect himself from the hazards or dangers inherent 
in his daily environment.

3.  The Veteran is not a patient in a nursing home facility, is 
not blind, does not have corrected visual acuity of 5/2000 or 
less bilaterally or concentric contraction of the visual field to 
5 degrees or less.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for aid and attendance are not met.  38 
U.S.C.A. §§ 1114(1), (s), 5107(b) (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.350, 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with VCAA notice in a preadjudication 
June 2009 letter.  This letter informed him of the evidence 
required to substantiate his claim for aid and attendance and 
housebound benefits.  This letter informed him of what evidence 
VA would obtain, of what evidence he was expected to provide, and 
of what assistance the VA could provide the Veteran in obtaining 
evidence from other agencies.  In addition, this letter informed 
him that he should submit any information relevant to his claim.  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate a claim.  38 
U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to a claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of 
his claim.  The Veteran's service treatment records, VA treatment 
records and various private treatment records have been obtained.  
A VA aid and attendance examination has been conducted and a 
sufficient medical opinion has been obtained.

As neither the Veteran nor his representative have indicated that 
there is any outstanding pertinent evidence to be obtained, the 
Board may proceed with the consideration of the Veteran's claims.

Special Monthly Compensation Criteria

SMC is payable where a veteran suffers from service-connected 
disability that renders him permanently bedridden or so helpless 
as to be in need of regular aid and attendance.  38 U.S.C.A. § 
1114(l); 38 C.F.R. § 3.350(b).

A veteran shall be considered to be in need of regular aid and 
attendance if: he is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
or is a patient in a nursing home because of mental or physical 
incapacity; or establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).

Determinations as to the need for aid and attendance are based on 
the actual requirements of personal assistance from others.  In 
determining the need for regular aid and attendance, 
consideration will be given to the inability of the veteran to 
dress or undress himself, or to keep himself clean; frequent need 
of adjustment of any prosthetic which by reason of the disability 
cannot be done without aid; inability of the veteran to feed 
himself; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect himself from the hazards or dangers 
of his daily environment.  Bedridden will be that condition 
which, through its essential character, actually requires that 
the claimant remain in bed.  38 C.F.R. § 3.352(a).

Although the veteran need not show all of the disabling 
conditions in 38 C.F.R. § 3.352(a) to establish entitlement to 
aid and attendance, there is a threshold requirement that at 
least one of the enumerated factors be present.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

The performance of the necessary aid and attendance service by a 
relative of the claimant or other member of his or her household 
will not prevent the granting of the additional allowance.  38 
C.F.R. § 3.352(c).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

The Veteran contends that he is entitled to SMC as his service-
connected conditions require the aid and attendance of another 
person.

Service connection is currently in effect for a left knee 
replacement, currently rated as 60 percent disabling; generalized 
anxiety disorder, currently rated as 40 percent disabling and 
traumatic arthritis of the right ankle, currently rated as 20 
percent disabling. The currently combined disabling rating is 80 
percent and a total rating based upon individual unemployability 
(TDIU) is in effect.  Additionally, SMC for housebound status has 
been granted.

An April 2009 private examination for aid and attendance reflects 
the Veteran's reports that he was unable to walk without a walker 
or assistance and that he was unable to prepare his meals.  He 
experienced shortness of breath, pain in his back that radiated 
into his left leg and pain in his left knee.  He remained in bed 
ten hours overnight and four hours during the day.  Physical 
examination noted that his posture and general appearance were 
adequate.  His grip was weak and he was unable to open containers 
and was unable to button clothing.  Assistance with personal care 
and dressing was required and he ambulated to the bathroom using 
a walker.  He was unable to leave home without assistance and 
unable to walk without the assistance of another person.  The 
examiner noted that the Veteran's family was providing him as 
much assistance as possible for medical appointments.  He was 
able to sit comfortably to read or watch television.  Diagnoses 
of poorly differentiated primary adexal (skin) tumor, stage 4 
chronic kidney disease and hypertension were made.  Following 
this examination, the examiner opined that the Veteran required 
the daily personal health care services of a skilled provider and 
without such services the Veteran would require hospital, nursing 
home or other institutional care.

A second April 2009 private examination for aid and attendance 
indicated that the Veteran was unable to drive or ambulate 
without assistance.  His weak grip rendered him unable to open 
containers or button clothing, necessitating assistance with 
personal care and meal preparation.  This examination appears to 
have been conducted by the same examiner that conducted the other 
April 2009 examination.

Complaints of some fatigue and generalized weakness that began 
during chemotherapy were noted in an April 2009 private treatment 
note.  The Veteran felt that he never recovered his strength 
following that treatment.  He used a walker to ambulate around 
his home and was able to take care of his activities of daily 
living.

A July 2009 VA examination for aid and attendance noted that the 
Veteran has been unable to drive since November 2008 following 
chemotherapy and radiation for skin cancer that had metastasized 
to his orbital nerve.  Current symptoms included continued 
chronic knee pain, occasional swelling, locking and giving out.  
Daily flare-ups of knee pain which can last for several hours 
were reported.  The current use of a knee brace was denied and 
his ambulation was very limited due to this condition.  He was 
also being treated for spinal stenosis, hypercholesterolemia, 
gout of the left toe, chronic renal insufficiency, hypertension 
and skin cancer.

The Veteran reported in the July 2009 VA examination that he 
experienced some difficulty at home with household duties and 
that his children were taking care of the all the grocery 
shopping, cooking, cleaning and laundry for him.  He was able to 
shower and dress himself as the shower had been modified to allow 
him to sit down.  He used a walker at home and an electric 
scooter or wheelchair while out.  He currently lived in a one-
story home and his children check on him daily.  He was not 
hospitalized or permanently bedridden and his corrected vision 
was better than 5/200.  Following a physical examination and a 
review of the Veteran's claims file, impressions of a left knee 
replacement due to degenerative joint disease, internal 
derangement of the right knee with arthritic changes and 
ankylosis, skin cancer, spinal stenosis, chronic renal 
insufficiency, gastroesophageal reflux disease, hyperlipidemia, 
right ankle arthritis, hypertension and gout of the left toe were 
made.

In a July 2009 VA psychiatric examination, the Veteran reported 
that his activities of daily living were limited.  He was able to 
"generally" dress and bathe himself, but he was no longer able 
to shop, do chores, do laundry, pay his bills or drive.  The 
onset of his decreased functioning occurred during chemotherapy.  
He reported worrying about falling and the decline of his 
physical health on a daily basis.

A July 2009 private treatment note indicated that the Veteran's 
vision was normal.

In a December 2009 notice of disagreement, the Veteran reported 
that he was no longer able to prepare his own food or feed 
himself.  He had hired a retired nurse to attend to him daily, 
hired people to clean his house and do his laundry, and must have 
someone do his grocery shopping.  Although he was once able to 
prepare his medications, he was no longer able to do so.  He was 
no longer able to bathe himself and required assistance.

A March 2010 letter from the Veteran's daughter indicated that 
the Veteran was no longer able to ambulate on his own and must 
use a wheelchair to travel to and from appointments.  He was 
unable to prepare his own meals.  Although she had placed a chair 
in the bathtub so he can sit while taking a shower, he requires 
assistance getting in and out of the bathtub.  He cannot be left 
alone at night as he feared being unable to get up if necessary.  
His physical condition degraded after his October 2008 cancer 
diagnosis and treatment.  A "life alert" system had been 
installed in his house yet he did not want to be left alone.

In a March 2010 statement, the Veteran reported that he was no 
longer able to walk on his own, was unable to drive, was unable 
to prepare meals and was unable to handle his medications.

An April 2010 VA physical therapy assessment found that the 
Veteran was completely independent in the following self-care 
areas: eating, grooming, upper body dressing, lower body 
dressing, bathing and toileting.  He had "modified 
independence" requiring the use of a device in transfers from 
the bed, chair/wheelchair, toilet and tub/shower.  Modified 
independence was also present in communication and social 
cognition.  A shower hose and toilet rails were recommended by 
the physical therapist.

Analysis

An award of SMC based on the need for aid and attendance of 
another person requires a veteran to be blind or so nearly blind 
as to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 degrees 
or less or be a patient in a nursing home because of mental or 
physical incapacity.  SMC may also be granted if a factual need 
for aid and attendance is established.  38 C.F.R. § 3.352(a).

The record is negative for evidence that the Veteran is blind or 
so nearly blind as to have corrected visual acuity of 5/200 or 
less or that he has concentric contraction of the visual field to 
5 degrees or less.  His vision was noted to be normal in a July 
2009 private treatment note and in a July 2009 VA examination.  
He was not a patient in a nursing home.

A factual need for aid and attendance was also not established by 
the evidentiary record.  The statements made by the Veteran and 
his daughter that he was unable to feed, bathe or dress himself 
are contracted by his reports of being able to dress and bathe 
himself to the July 2009 VA examiner.  The April 2010 VA physical 
therapy assessment found that he was independent in areas of 
self-care including dressing, bathing, toileting and eating.  The 
April 2009 examinations found that the Veteran had a weakened 
grip and required assistance with personal care but did not 
specify what assistance was required or that his weakened grip 
was due to a service-connected disability.  Moreover, both the 
Veteran and his daughter have stated that his general weakness 
and degraded health were related to his cancer treatments, which 
were not conducted for a service-connected disorder.

In addition, the record is negative for evidence that the Veteran 
required the frequent adjustment of any prosthetic, that he was 
unable to feed himself or that he was unable to attend to the 
wants of his nature.  Although he reported installing a "life 
alert" system in his home and that he was fearful of being 
unable to get up overnight, he has not alleged being unable to 
protect himself from the hazards or dangers of his daily 
environment.  See 38 C.F.R. § 3.352(a).

While the Board is sympathetic to the Veteran's claim, it is 
specifically prohibited from granting benefits that are not 
authorized by law.  See 38 U.S.C.A. § 7104(c); McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (relying on OPM v. Richmond, 496 U.S. 
414, 424 (1990)).  The weight of the evidence is against finding 
that the Veteran requires regular aid and attendance due to his 
service-connected disabilities.   Reasonable doubt does not arise 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to SMC based upon the need for regular aid and 
attendance is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


